Citation Nr: 1613931	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to non-service connected pension benefits, prior to May 1, 2012.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Veteran testified at a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A December 2012 letter reflects that nonservice-connected pension was granted, effective May 1, 2012.  The Veteran asserts that the determination with respect to his income prior to May 1, 2012 was based on inaccurate information, and specifically with respect to the receipt of Worker's Compensation income.  

At the Board hearing in July 2015, the Veteran stated that he was initially awarded Worker's Compensation in 2007 in the amount of $1,736 per month, and that it was discontinued in 2010.  In an April 2012 statement, he noted that he had been receiving only Supplemental Security Income (SSI) since March 2010.  

The Forms SSA-1099s (Social Security Benefit Statement) submitted subsequent to the Board hearing in July 2015, show a Worker's Compensation offset in the amount of $8,784.00 in 2010 and in the amount of $5,197.20 in 2011.  

In view of the Veteran's assertion that Worker's Compensation payments were discontinued in 2010, coupled with his statements to the effect that he was anticipating a change in his income because of a "possible settlement," it is unclear whether the Veteran agreed to a Worker's Compensation settlement in 2010 or in 2011, additional action and clarification is warranted.  38 C.F.R. § 3.260 (2015).   

The Veteran further asserted that consideration was not given to unreimbursed medical expenses in association with regular treatment at the Knight Street Clinic in Shreveport, Louisiana, prior to May 1, 2012.  The Board notes that in the Medical Expense Report he submitted in September 2015, the only medical expense noted was for Medicare Part B in the amount of $1,656.00 in 2011, and the 2011 FORM SSA-1099 reflects that amount was deducted from his benefits for Medicare Part B premiums.  As the appeal is being remanded, the Veteran has another opportunity to submit evidence of any unreimbursed medical expenses.  38 C.F.R. §§ 3.271, 3.272.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide additional information concerning his medical expenses for the years 2010 and 2011.  All documentation obtained should be associated with the file.  All efforts made must be documented within the record. 

2.  Ascertain whether the Worker's Compensation offsets in 2010 and 2011 represent a Worker's Compensation settlement, and if so, confirm the year in which the income was received.  Obtain the specific date that the Veteran's Worker's Compensation was discontinued.  All efforts made must be documented.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

